      Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 1 of 14




RETURN DATE: DECEMBER 22, 2020                                          SUPERIOR COURT

GREAT NORTHERN INS.URANCE COMPANY a/s/o                             -J:D. OF FAIRFIELD
Christopher Kraus and Darcy Stacom
                                                             :          AT BRIDGEPORT

Vs.


WHIRLPOOL CORPORATION, ET AL                                         NOVEMBER 10, 2020

                                         COMPLAINT

 COUNT ONE- PRODUCTS LIABILITY AS TO WHIRLPOOL CORPORATION

       1.      The Plaintiff, Great Northern Insurance Company, is a. New Jersey corporation

authorized to issue policies of insurance in. the State of Connecticut.

       2.      At all times relevaiit hereto, Great Northern Insurance Company'.s insureds,

Christopher Kraus and Darcy Stacom, ("Insureds") owned property located at 12 Wells Hill

Road, Easton, CT ("the Insured's Property" or "the Property").

       3.      Defendant Whirlpool Corporation ("Whirlpool") is a Delaware corporation with

a principal place of business located at 2000 North M-63,'Benton Harbor, MI, 49022.

       4.      At:all times relevant herein, Whirlpool was engaged in the business of designing,
                                                                          .
                                                                    ~
manufacturing, assembling, marketing, testing,. inspecting, distributing and selling refrigerators

throughout the United States, including the State of Connecticut, such as the one at issue here.
    Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 2 of 14




           5.    Whirlpool designed, manufactured, marketed, distributed and placed into

the stream of commerce refrigerators along with their accompanying component part(s),

said products being intended for use by consumers for the ordinary purposes associated with

cold food refrigeration and storage..

           6.      At all . times relevant to this Complaint, Defendant Whirlpool knew and

intended that the aforementioned refrigerator would be used by members of the general public,

and knew of the specific uses, purposes, and requirements for which said refrigerators would be

utilized.

        7.       Further, by placing said refrigerators on the market for sale, Defendant,

Whirlpool, represented that the refrigerators would safely, operate and perform the uses

for which they were intended and that, in all respects, the refrigerators were of inerchantable

quality.

           8.      Prior to 2006, an . Amana (Maytag/,Whirlpool) refrigerator; Model

#ABB2527DEW; Serial #13977249JL) was designed, manufactured, assembled; inspected,

tested, distributed and placed into the stream of commerce by Defendant Whirlpool and was

sold to the Insureds and installed at the' Property, where it remained in place until January 8,

2018.
       Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 3 of 14




                 .                                                                        ~.




         9.    Said refrigerator was sold' to, and reached, the Insureds without su6stantial change

 in its conditions, aiid it was not altered or modified prior to or during its use.                   .11
         10.     The Insureds operated the refrigerator in the normal, ordinary and intended

 manner arid purpose at all times prior to January 8, 2018.

       11.       On January 8, 2018, a failure/malfunction within the refrigerator's .

electrical/mechanical compartment occurred, which caused a fire to ignite and cause

substantial damage to the Property and the Insured's personal property located therein, as well
                                                                     ,
as additional losses and expenses incurred by the Insureds (the "Loss"):
   .                                                                       l
         12.    The fire and subsequent damage to real and. personal property at the Property

 was traced to and determined to have been caused by an electrical fault of the refrigerator's

 PTC switch (positive temperature coefficient thermistor).

         13.         The subject defect, which lead to the fire, was present since the time of

 the manufacture and distribution by the Defendant Whirlpool.

         14:         At all times relevant to this Complaint, the Defendant Whirlpool was a

 product seller as defined in General Statute § 52-572m, et seq.

         15.          As. a result of the refrigerator fire on January' 8, 2018 damages were

 incurred in the amount of $158;166.84 for remediation;             renovation and repairs to the

 Property as well as to personal items.



                                                                                      ,
    Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 4 of 14




       16.       Accordingly, pursuaht to the terms arid provisions of the Policy and by .
                                                                                               l


reason of payments to or on behalf of the insured subrogees, Christopher Kraus and Darcy

Stacom, Great Northern is now subrogated to rights of the Insureds to collect that sum

from any and all responsible third parties.
             ,
       17.       The fire and subsequent damage to the real and personal property at 12

Wells Hill Road, Easton, CT was caused by and/or resulted from the acts and/or omissions

of the Defendant Whirlpool       by and through    its 'agents, . servants, emolovees and/or

representatives, acting with the course and scope of their employment and/or authority for

which Whirlpool is strictly liable pursuant to General Statute § 52-572m, et seq. and §

402A of the Restatement. (Second) of Torts by:

      a. distributing, selling and/or supplying a defectively designed and/or ,
         manufacturing a defective refrigerator that Whirlpool .knew, or
         should have known, subjected consumers and the Property to an
         unreasonable risk of harm;

      b. placing its product into the stream of commerce when Whirlpool
         knew, or should have known, that, through consumers' normal use of
         the product, the -refrigerator,•would operate in such a manner so as to
         cause a fire.with resultarlt property damage; ;

      c. failing to properly and adequately design, assemble, inspect and/or test
          the refrigerator before introducing it into the stream of commerce;

      d. . failing to properly and adequately provide sufficient warnings and
           instructions as to the safe and proper use of the refrigerator;




                                                                                                   ~
      Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 5 of 14
                        0




           including, but not limited. fo, failirig to adequately warn or instruct as
           to the risk of fires;
                                                                                                     ~i
      e. designing, manufacturing, distributing, selling and/or supplying the
         subject refrigerator without proper safety features to prevent fires
         within the refri•gerator, rendering it hazardous arid dangerous for its
         contemplated and intended.use;

      f. failing to warn the Plaintiff.. and others of the aforesaid defective
         and dangerous conditions, which it knew or should have known existed
         and created an unreasonable risk of harm to the Property;

      g. failing to correct the defective and dangerous conditions that Defendant,
          Whirlpool knew, or should have known, existed and created an
          unreasonable risk of harm to users and consumers; and

      h.    failing to exercise due care in the design, manufacture; sale and/or            i.
           distribution of the subject refrigerator.

        18.       As a direct and proximate result of Defendant .Whirlpool's strict liability

arising out of the subject refrigerator, as aforesaid, the Insureds were caus.ed to sustain

damages to the Property, as well as the loss of the use thereof.

       19.       The Insureds duly made a claim to Great Northern under the Policy for the

damages sustained as a result of the Loss.

       20.        Great Northern paid to and/or on behalf of the Insureds certain payments

pursuant to the Policy for the damages sustained as a result.of the Loss.               ~

       21.       By virtue of the foregoing facts and circumstances, and, pursuant to the terms. .

and conditions of the Great Northern Policy and under Connecticut law, Great Northern is




                                                               I
       Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 6 of 14




duly subrogated to its Insureds' rights against any and all parties, including Defendant

 Whirlpool, with respect to the Loss sustained by its Insured and paid by Great Northern,

 pursuant to the Policy. .

         22.            As a direct and proximate result of the foregoing, Defendant Whirlpool is liable

 to Great Northern for all amounts paid to and on behalf of. its Insureds for the damages

sustained as a result of the Loss, including the Insureds' deductible, if any

COUNT TWO- BREACH OF WARRANTY AS TO WHIRLPOOL CORPORATION

         1-21. Paragraphs 1 through 21 of Count One are hereby incorporated as paragraphs 1=

21 of Count Two as if fully set forth herein:

         22.             Defendant Whirlpool was the designer, manufacturer and/or distributor of

 the subject refrigeratorthat was sold to the Plaintiffs Insureds.
                ,
       23.          As a result of the design, manufacture 'and. distribution of the subject

refrigerator by Whirlpool as aforesaid, Whirlpool provided a general warraiity to the general

public that the subject refrigerator would be of inerchantable .quality and would be fit for the

purpose associated with'residential refrigerators.

         24.            The condition of the subject refrigerator, including all parts, contained a

 latent defect unknown to the ' Insureds and/or users and was not discoverable by the

 Insureds and/or users in the exercise of ordinary care.




                                                                                        `.

                    _      J
           Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 7 of 14




             25.         The ' aforementioned failures on 'the part. of Defendant Whirlpool, in

      delivering a product to the Insureds with a latent defecf, constituted a. breach of

      implied warranty of functionality, and/or merchantability, to the Insureds.

             26.       As a direct and proximate result of the aforementioned breach of implied

      warranty by Defendant Whirlpool, as aforesaid, the Insureds were caused to sustain severe

      and extensive damages to the Property, as well as the loss of the use thereof.
                                  ,                                                ~
             27.      The Insureds duly made a claim to Great Northern under the Policy for the

      damages sustained as a result of-the Loss.
                                                                                       ,
             28.       Great Northern paid to and/or on behalf of the Insureds certain payments

      pursuant to the Policy for the damages sustained as a result of the Loss.

             29..    By virtue of, the foregoing facts and circumstances, and pursuant to the terms

      and conditions of the Great Northern Policy and under Connecticut law, Great Northern is
                                                                    ,
      duly subrogated to its Insureds' rights against any and all parties, including Defendant

      Whirlpool, with respect to the Loss sustained by its Insured and paid by Great Northern,

      pursuarit to the Policy.

             30.       As a direct and proximate result of the foregoing, Defendan't Whirlpool is

      liable to Great Northern for all amounts paid to and on behalf of its Insureds for the
                                                                     //



      damages sustained as a result of the Loss, including the Insureds' deductible, if any.




III
       Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 8 of 14




 COUNT THREE - PRODUCTS LIABILITY AS TO GENERAL ELECTRIC
 COMPANY

        l.     The .plaintiff, Great Northern Insurance Company, is a New Jersey 'corporation

authorized to issue policies of insurance in the Stafe of Connecticut.

       2.      At all times relevant hereto, Great Northern Insurance Company's insureds,

Christopher Kraus and Darcy Stacom, ("lnsureds") owned property located at 12. Wells Hill

Road, Easton, CT ("the -lnsured's Property" or "the Property").

       3.      Defendant General Electric Company ("GE") is a New York corporation with a

principal place of business located at 5 Necco Street, Boston, Massachusetts and is duly

registered as a foreign corporation in the State of Connecticut.

       4.      At all, times relevant herein, GE was engaged in the business of desigriing,

manufacturing, assembling, marketing, testing, inspecting, distributing and selling'refrigerator

component part(s) throughout the United States, including the State of Connecticut, such as the

one at issue here.

         5.          GE designed, manufactured, marketed, distributed and placed into the

 stream of cornmerce refrigerators con.taining GE component part(s) . in 2006, said products

 being intended fo;r use by consumers for the ordinary purposes associated with cold food

 refrigeration and storage.          .




                                                                                                   ~   ~n
     Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 9 of 14




       6.       At all times relevant to this Complaint, Defendant GE knew and intended that

the aforementioned refrigerator containing its component part(s) would be used by members

of the general public, and knew of the specific uses, purposes, and requirements for which said

refrigerators would be utilized.

       7.        .Further, by placing said refrigerators containing its component part(s) on .

the market for sale, Defendant, GE, represented that the refrigerators would safely operate

and perform the uses for which, they we're intended and that, in all respects, the refrigerators

were of inerchantable quality.                                                     ;

       8.          Prior to 2006, an Amana (Maytag/Whirlpool) refrigerator; Model

#ABB2527DEW; Serial #13977249JL) containing GE component part(s) was designed,

manufactured, assembled, inspected, tested, distributed and placed into the stream of.

commerce and was sold to the lnsureds and installed at the Property, where it remained in

place until January 8, 2018.

        9.    Said refrigerator was sold to, and reached, the Insureds without substantial change

in its conditions, and it was not altered or modified priorto or during its use.

        10.     The Insureds operated the refrigerator in the normal, ordinary and intended

manner and purpose at all times pr.ior to Jarivary 8, 2018.
     Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 10 of 14




       11.      On .-January 8, 2018, a failure/malfunction within the refrigerator's

electrical/mechanical compartment occurred, which caused a fire to ignite and cause

substantial damage to the Property and the Insured's' personal property located therein, as well
                          ~       .
as additional losses and expenses incurred by the Insureds (the "Loss")'..

         12.    The fire and subsequent damage to real and personal property at the Property

 was traced to and determined to have been caused by the failure of the refrigerator's PTC

 switch (positive temperature coefficient thermistor) internal, to the -relay switch and was

 completely burned up indicating an electrical fault.

         13.     The subject defect, which .lead to the fire, was present since the time of

 the Defendant GE's- manufactur.e of said refrigerator's component parts.

         14.         At all times relevant to this Complaint, the Defendant GE was a

 manufacturer as defi'ned in General Statute § 52-572m, et seq.

         15.     As a result of the water le~ak on January 8, 2018 damages were incurred in

 the amount of $158,166.84 for remediation, renovation and repairs to the Property as well

 as to personal items.              '

         16.       Accordingly, pursuant to the terms and .provisions of the Policy and by

 reason of payments to or on behalf of the insured subrogees, Christopher Kraus and Darcy




                                                                          1
    Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 11 of 14




Stacom, - Great Northern . is , now subrogated to rights of the Insureds to collect that sum

from any and all responsible third .parties.

       17.       The fire and subsequent damage to the real and personal property . at 12

Wells Hill Road, Easton, CT was caused by and/or resulted from the acts and/or omissions

of the Defendant        GE    by and through _ its agents, servants, employees and/or

representatives, acting with the course and scope of their employment and/or authority for

which GE is strictly liable pursuant to General Statute § 52-572m, et seq. and § 402A of

the Restatement (Second) of Torts by:

      a. distributing, . selling and/or supplying a defectively designed and/or
         manufactured a defective refrigerator and/or its component parts that
         GE knew, or should have known, subjected consumers and the
         Property to an unreasonable risk of harm;

      b. placing its product and/or its component parts into the ' stream of
         commerce when GE knew, or should have known, that, through
         consumers' normal use of the product, the refrigerator, would operate
         in such a manner so as to cause a fire with resultant property damage;
                    ,                                                                        .

      C. failing to properly and adequately design, assemble, inspect and/or test
          the refrigerator and/or its component parts before infroducing it irito the
          stream of commerce; .

      d. failing to properly and adequately provide sufficient warnings and
         instructions as to the safe and proper use of the refrigerator and/or its
         component parts; including, but not limited to, failing to adequately .
         warn or instruct as to the risk of fires;




                                                                                        ;~
    Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 12 of 14




      e. designing, manufacturing, distributing, selling and/or supplying the
         subject refrigerator and/or its component part(s) without proper safety
         features to prev.ent fires within the refrigerator, rendering it
         hazardous and dangerous for its contemplated and intended use;

      f. failing to warn the Plaintiff and others of .the aforesaid defective
         and dangerous conditions, which it knew or should have known existed
         and created 'an unreasonable'risk of harm to the Property;

      g. failing to correct the defective and dangerous conditions that Defendant,
          GE- knew, or should- have known, existed and created an unreasonable
          risk of harm to users and consumers.; and

      h.    failing to exercise due care in the design, manufacture, sale and/or
           distribution of the subject refrigerator and/or its com.ponent part(s).

       18.      As a direct and proximate result of Defendant GE's strict liability arising out

of the subject refrigerator and/or its component part(s), as aforesaid, the Insureds were caused

to sustain damages to the Property, as well as the loss of-the use thereof.

       19.      The Insureds duly made a claim to Great Northern under the 'Policy for the

damages sustained as a result of the Loss.

       20.       Great Northern paid to and/or on behalf of the Insureds certain payments

pursuant to the Policy for the damages sustained as a result of the Loss.

       21.      By virtue of the foregoing facts and.circumstances, and pursuant to the terms

and conditions of the Great Northern Policy and under Connecticut law, Great Northern is

duly subrogated to its Insureds' rights against any and all parties, including Defendant GE,
      Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 13 of 14




 with respect to the Loss sustained by its Insured and paid by Great Norther'n, pursuant to the

 Policy.

           22.-       As a direct and proximate result of the foregoing, Defendant GE is liable to

 Great Northern for all amounts paid to and on behalf of its Insureds for the damages

 sustained as a -result of.the Loss, includingthe Insureds' deductible, if any.

       WHEREFORE, Plaintiff, Great Northern .Insurance Company a/s/o Christopher Kraus

and Darcy Stacom, demands judgment against the Defendants for:
           ~
               1. Money damages;
                                                                     ,
               2. Interest;

               3: Costs of this action; .

               4. Such other relief as the Court deems equitable.

                                                       THE PLAINTIFF

                                                         ~~'"'-•-,                             ~
                                                                         ,
                                                                                       °   `
                                                                             ~~'
                                                             `                     t
                                                       BY
                                                            William J. Shea
                                                            Musco & Iassogna
                                                            555 Long Wliarf Drive, l Oth Floor
                                                            New Haven, CT 06511
                                                            Tel: (203) 782-4122
                                                            Fax: (203) 782-4128
      Case 3:20-cv-01842-JCH Document 1-2 Filed 12/11/20 Page 14 of 14




RETURN DATE: DECEMBER 22, 2020                                SUPERIOR COURT

GREAT NORTHERN INSURANCE COMPANY a/s/o                        J.D. OF FAIRFIELD
Christopher Kraus and Darcy Stacom
                                                              AT BRIDGEPORT

VS.

WHIRLPOOL CORPORATION, ET AL                                  NOVEMBER 10, 2020

                                    STATEMENT OF DEMAND

       The amount in demand is in excess of FIFTEEN THOUSAND DOLLARS .($15,000.00)

exclusive of costs and interests.

                   ~                                   THE PLAINTIFF


                                                                                J,



                                               BY
                                                    William J. Shea
                                                    Musco & Iassogna
                                                    555 Long Wharf Drive, lOth Floor
                                                    New Haven, CT 06511
                                                    Tel: (203) 782-4122
                                                    Fax: (203.) 782-4128 .
